          Case 1:19-cv-09642-RWL Document 105 Filed 12/07/20 Page 1 of 1


                                            THE LAW OFFICE OF
                                     JEREMY D. MORLEY
                                   230 PARK AVENUE, Third Floor West
                                                                                                                     12/7/2020
                                         NEW YORK, N.Y. 10169
                                       www.international-divorce.com
                         Our attorneys are admitted to practice law only in the States of New York
   TEL: (212) 372-3425                                                                                  FAX: (815) 301-6742


Hon. Robert W. Lehrberger                                                                            December 2, 2020
United States District Court
-ECF-
                           Re: 19 cv 9642 - Jacquety v. Tena Baptista

Dear Magistrate Lehrberger:’

        This office represents Petitioner in this matter. Petitioner seeks to have his motion in lim-
ine in relation to Respondents' mental health experts' testimony filed under seal. Petitioner makes
this motion in order to be in compliance with your Honor's order of September 1, 2020, at D.E.
68 (annexed).
                                                Respectfully,
                                                       Neil J. Saltzman /s/
                                                       Neil J. Saltzman, of counsel
                                                       Tel.: (646) 236-4321
                                                       E-mail: neilsaltzman@live.com




                                          12/7/2020
